Form of Warrant



NO WARRANT MAY BE EXERCISED PRIOR TO A REGISTRATION STATEMENT COVERING THE
SHARES OF COMMON STOCK UNDERLYING THE WARRANTS BEING DECLARED EFFECTIVE BY THE
SECURITIES AND EXCHANGE COMMISSION, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933. UNLESS OTHERWISE
PROVIDED HEREIN, THE FILING OF ANY SUCH REGISTRATION STATEMENT SHALL BE AT THE
SOLE DISCRETION OF THE COMPANY. THE WARRANTS MAY ONLY BE EXERCISED IN THOSE
STATES IN WHICH IT IS LEGALLY PERMISSIBLE TO DO SO.



QI SYSTEMS INC.

(Incorporated Under the Laws of British Columbia)



WARRANT NUMBER NUMBER OF WARRANTS

WA-





Warrants to Purchase Common Stock





CERTIFICATE FOR WARRANTS TO PURCHASE COMMON STOCK



 

This Warrant Certificate Certifies that or registered assigns (the "Warrant
Holder"), is the registered owner of the above indicated number of Warrants that
are two (2) year Warrants. One (1) Warrant entitles the Warrant Holder to
purchase one share of common stock (the " Common Stock"), $0.001 par value (the
"Share" or "Shares"), from the Company at a purchase price of $0.20 per share of
Common Stock (the "Exercise Price").



Upon surrender of this Warrant Certificate with the exercise form hereon duly
completed and executed with payment of the Exercise Price at the office of the
Company's Transfer Agent, or its successors or assigns (the "Warrant Agent"),
subject to the conditions set forth herein and in a Warrant Agreement between
the Company and the Warrant Agent, which Warrant Agreement is incorporated
herein by this reference.



The Exercise Price, the number of Shares purchasable upon exercise of each
Warrant, the number of Warrants outstanding and the Expiration Date are subject
to adjustments upon the occurrence of certain events enumerated in the Warrant
Agreement between the Company and the Warrant Agent, to which this Warrant
Certificate to the end of this Warrant Certificate.



The Warrant Holder may exercise all or any number of Warrants. Reference is
hereby made to the provisions of the Warrant Agreement, all of which are
incorporated by reference in and made a part of this Warrant Certificate.



Upon due presentment for transfer of this Warrant Certificate at the office of
the Warrant Agent, a new Warrant Certificate or Warrant Certificates of like
tenor and evidencing in the aggregate a like number of Warrants, subject to any
adjustments made in accordance with the provisions of the Warrant Agreement,
shall be issued to the transferee in exchange for this Warrant Certificate,
subject to the limitations provided in the Warrant Agreement, upon payment of
any applicable transfer fee to the Warrant Agent and any tax or governmental
charge imposed in connection with such transfer.



The Warrant Holder of the Warrants evidenced by this Warrant Certificate may
exercise all during the Exercise Period and in the manner stated hereon. The
Exercise Price shall be payable in lawful money of the United States of America
and in cash or by certified or bank cashier's check or bank draft payable to the
order of the Company. If upon exercise of any Warrants evidenced by this Warrant
Certificate the number of Warrants exercised shall be less than the total number
of Warrants so evidenced, there shall be issued to the Warrant Holder a new
Warrant Certificate evidencing the number of Warrants not so exercised. No
fractional shares may be purchased.



No Warrant may be exercised after 5:00 p.m. Central Standard Time on the
Expiration Date and any Warrant not exercised by such time shall expire and
become void unless extended by the Company.



This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.



IN WITNESS WHEREOF,

the Company has caused this Warrant to be signed by its President.





Dated: ____________________________



QI SYSTEMS INC.





By_______________________________

Steven R. Garman, President and CEO



 

 

COUNTERSIGNED AND REGISTERED:





 

 

 

By________________________________



 

 

 

 

 

 

 

 

 

 

 

 



WARRANT EXERCISE FORM



 

The undersigned Warrant Holder hereby elects to exercise warrants to purchase a
total of ____________ Shares of the Common Stock of QI SYSTEMS, INC., a British
Columbia corporation (the "Company"), in accordance with the Warrant Certificate
and the Warrant Agreement of the Company.



Simultaneous with the surrender of this Warrant Exercise Form, the undersigned
hereby tenders to the Warrant Agent the sum of $___________, representing the
full Exercise Price for the above-referenced Warrant Shares.



 

 

___________________________________

Signature Date

 

___________________________________

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 